

115 HR 4412 IH: To amend the Military Selective Service Act to provide that a registrant for selective service may indicate at the time of registration a desire to be classified as a conscientious objector.
U.S. House of Representatives
2017-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4412IN THE HOUSE OF REPRESENTATIVESNovember 15, 2017Ms. Moore introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend the Military Selective Service Act to provide that a registrant for selective service may
			 indicate at the time of registration a desire to be classified as a
			 conscientious objector.
	
		1.Authority of registrant for selective service to indicate at the time of registration a desire to
			 be classified as a conscientious objector
 (a)Authority and supporting statementSection 3 of the Military Selective Service Act (50 U.S.C. 3802) is amended by adding at the end the following new subsection:
				
					(c)
 (1)Regulations prescribed pursuant to subsection (a) shall authorize a person registering under this section to indicate at the time of registration that the person desires to be classified—
 (A)as being conscientiously opposed (by reason of religious, ethical, or moral belief) to participation in combatant military training and service in the Armed Forces; or
 (B)as being conscientiously opposed (by reason of religious, ethical, or moral belief) to participation in war in any form and to participation in both noncombatant and combatant military training and service in the Armed Forces.
 (2)Notice shall be provided on registration forms that the indication by a registrant under paragraph (1) of a desire to be classified in a manner described in such paragraph—
 (A)is not binding on the United States; and (B)does not assure that the registrant will be so classified pursuant to section 6(j).
 (3)The Director of Selective Service may allow a registrant under paragraph (1) who indicates a desire to be classified in a manner described in such paragraph to submit a written statement in support of such classification. The written statement shall be in any format that the Director determines appropriate. The Director shall take steps to ensure that—
 (A)any such statement is included in the registrant’s record; and (B)the receipt of such a statement is noted on any record of registration provided to the registrant..
 (b)Effective date and application of amendmentSubsection (c) of section 3 of the Military Selective Service Act (50 U.S.C. 3802), as added by subsection (a), shall apply to registrations under such section occurring after the end of the one-year period beginning on the date of the enactment of this Act.
			